UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1929


SAKIMA IBAN SALIH EL BEY,

                  Plaintiff - Appellant,

             v.

ROBERT S. MUELLER,        III,    Director,   Federal     Bureau   of
Investigation,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Sol Blatt, Jr., Senior District
Judge. (3:09-cv-01216-SB)


Submitted:    November 17, 2009            Decided:     November 20, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sakima Iban Salih El Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sakima Iban Salih El Bey appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing without prejudice his civil complaint, which sought a

declaratory judgment as a national of the United States pursuant

to 8 U.S.C. § 1503(a) (2006) and 28 U.S.C. § 2201(a) (2006).                          We

have     reviewed    the   record          and     find    no   reversible      error.

Accordingly, we affirm the district court’s order on the ground

that El Bey failed to show that he “claims a right or privilege

as a national of the United States and [was] denied such right

or     privilege    by   any    department         or     independent      agency,    or

official thereof, upon the ground that he is not a national of

the United States.”        8 U.S.C. § 1503(a); see El Bey v. Mueller,

No. 3:09-cv-01216-SB (D.S.C. Aug. 12, 2009).                       We dispense with

oral    argument    because         the    facts    and    legal    contentions      are

adequately    presented        in    the    materials      before    the    court    and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                             2